—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lewis, J.), rendered March 29, 1996, convicting him of criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing (Starkey, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The court properly denied, without a hearing, that branch of the defendant’s omnibus motion which was to suppress physical evidence. The defendant had failed to make sufficient factual allegations of standing to contest the search (see, People v Mendoza, 82 NY2d 415) and thereby lost his right to object to the search of the bag which was found to contain 30 vials of crack cocaine (see, CPL 710.40 [4]; cf., People v Martinez, 80 NY2d 444, 449).
We find that the charge, as a whole, did not undermine the defense or place the defendant “in the midst of contradictory defenses” (People v DeGina, 72 NY2d 768, 777).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Rosenblatt, Copertino and Luciano, JJ., concur.